                                                     Case 1:20-cv-06985-LTS-SLC Document 67 Filed 01/07/21 Page 1 of 1
                                                                                                                     KLEIN       LAW          GROUP
                                                                                                                        J u L A H
                                                                                                                             I           .   KLE N
                                                                                                                                                I


                                                                                                                       uuulAKuElxuAw@sMAlu.coM


                 January 7, 2021


                 Honorable Sarah L. Cave
                 United States Magistrate Judge United States District Court
                 Southern District of New York
              500 Pearl Street, Room 1670
              New York, New York 10007

                                                Re:                              Curry    P&G Auditors and Consultants et al. (20-cv-06985)
                                                                                                        v.
                                                                                 Request for adjournment of deadline to respond to cross claims

                 Dear Judge Cave:

              My filnzl represents the Plaintiffs in the above-referenced matter. We write with the consent of                                          a1l
              parties to request an adjournment of several deadlines.

              First, Plaintiffs respectfully request the Court to extend their deadline to respond to the cross-
              claims asserted by P&G Auditors and Consultants, LLC, GRC Solutions, LLC and PGX, LLC
              (iicontractor
                              Defendants'') against Plaintiffs and corporate entities formed by Plaintiffs. The
              current deadline to respond to the cross claims is January 1, 2021, and Plaintiffs respectfully                                       1


              request that the Court extend the deadline to Febnlary 10, 2021.

              Next, the Contractor Defendants and Apple Bancom, Inc. (stApple Bank'') respectfullyrequest that
              the deadline to respond to Plaintiffs' motion for collective action certification pursuant to 29 U.S.C
              j 216(b) from January 1, 202 to February 2021, with Plaintiffs' reply due by Februaly 15,      1   1               1
                                                                                                                                     ,


              202 1. The parties have also agreed to toll the statute of limitations for members of the putative
              collective for 3 weeks.

              This is the first request for an extension. The reason for the request is to accommodate the parties'
              post-New. Year schedules and because of a dvlay caused by end of year activities including my
              son's bar mitzvah.

              As always, we thank the Court for its attention to this matter.

              Respectllly submitted,.,..'''-.zec
                                                                      -
                                                                                            .-...-'*
                                                                                      ...

                                 ;..
                                 z'
                                       .
                                                              v
                                                                                 ,,...m
                  h                                       ,
                                                ,'
                                                                          ...*
                         zt ql
                                                     .'




                                            zvt
                                            (




                       ,.''           z''


              Juli Klein




1   20 EAST V9TH STREET, SUITE                                                                  1   A
N EW YORK, NEW YORK                                               1   OO2        1




T: (34V) 292-8    1   70
